Case 5:20-cv-02411-DSF-SP Document 28 Filed 08/11/21 Page 1 of 1 Page ID #:215

                                                                             JS-6

 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SAMUEL PORRAS REYES,
                                             CASE NO.: 5:20-cv-02411-DSF-SP
12                      Plaintiff,

13         vs.
                                             ORDER ON JOINT STIPULATION FOR
     FCA US, LLC,                            DISMISSAL
14                                           WITH PREJUDICE
15                      Defendant.

16
17
18
19         Upon review of the Stipulation for Dismissal of Action and finding the
20   relief requested appropriate, IT IS ORDERED that the above-referenced action is
21   dismissed in its entirety, with prejudice.
22
23         IT IS SO ORDERED.
24    DATED: August 11, 2021
25
                                              Honorable Dale S. Fischer
26                                          UNITED STATES DISTRICT JUDGE
27
28
